DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 51-53, 55, 57-58, 60-63, 65, 70 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Treeby (WO201601665).
Treeby teaches a brush being elongate and having a longitudinal axis (figure 3).  The brush comprise an elongate array of bristles.  The array has a longitudinal axis substantially parallel with the longitudinal axis of the brush and each bristle extending from a base to a free end.  The array of bristles includes bristles of at least two lengths.  Bristles of a first length (6; figure 10) being less than half of the length of the bristles of a second length (5) (page 6, lines 11-12).  The bristles of a second length comprise a first, relatively wide, portion which tapers from a base and a second, relatively narrow, portion which extends from the first portion to the free end (page 6, lines 21-24) and wherein the bristles of a first length do not comprise a first, relatively wide, portion which tapers from a base and a second, relatively narrow, portion which extends from the first portion to the free end (page 7, lines 1-2).
With regards to claim 52, the bristles are arranged in two or more spaced apart offset rows and the centerlines of the rows are spaced apart such that no part, or substantially no part, of the bristles in one row extends between adjacent bristles in an adjacent row, and/or when viewed perpendicular to the rows, the width of the bristles, or the width of substantially all of the bristles is less than the space between adjacent bristles in an adjacent row, such that no space, or substantially no space between bristles in an adjacent row is occluded (figure 7).
With regards to claim 53, some of the bristles of the first length are only slightly tapered, or substantially the same thickness along substantially their entire length, from the base to the free end (page 7, lines 21-24).
With regards to claim 55, the proportion of the bristles in the array, or of the brush, are provided with the first and second portions and another proportion are not provided with first and second portions (figure 6, reference number 1 is pointing to proportions that do not have first or second portions and in figure 7 the edges show no first or second portions).
With regards to claim 57, a width of the bristles having first and second portions varies discontinuously between their base and free ends and within the first portion of the bristles, the width of the bristles taper at an angle greater than the angle of taper of a uniformly tapered bristle having the same length and variation in width.  
With regards to claim 58, at least some or all of the first portions of bristles having first and second portions or at least some or all of the first portions of bristles having the first and second portions, have a non-circular transverse cross-section over at least part or substantially all of their length (page 8, lines 18-page 9, line 5).
With regards to claim 60, there are at least three, and no more than 8 rows of at least five bristles (figure 7 shows an array with at least 4 rows and at least 5 bristles).
With regards to claim 61, the bristles are molded from a resiliently flexible plastic material (page 6, lines 4-5).  
With regards to claim 62, the bristles of a first length and bristles of a second length have a similar width and/or shape when viewed in the direction perpendicular to the longitudinal axis (figure 7).  
With regards to claim 63, the bristles of a first length and bristles of a second length have dissimilar width and/or shape when viewed along the longitudinal axis (figure 9).
With regards to claim 65, bristles of a second length are substantially rigid in the direction transverse to the longitudinal axis of the brush, from the base to at least the height of the free end of the bristles of a first length (page 7, lines 14-19).
With regards to claim 70, the brush is elongate and has a longitudinal axis.  The brush comprises an elongate array of bristles.  The array having a longitudinal axis substantially parallel with the longitudinal axis of the brush and each bristle extending from a base to a free end.  The array of bristles includes bristles of at least two lengths (5/6).  Bristles of a first length being less than half of a length of the bristles of the second length (figure 12).  The elongate array of bristles is at least four times as long as it is wide (figure 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 51-57, 60-70  is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (EP 3097817) in view of Treeby (WO201601665).
  With regards to claim 51 and 70, Park teaches a brush being elongate and having a longitudinal axis (figure 2).  The brush comprise an elongate array of bristles.  The array has a longitudinal axis substantially parallel with the longitudinal axis of the brush and each bristle extending from a base to a free end.  The array of bristles includes bristles of at least two lengths.  Bristles of a first length (407) are shorter than the bristles of a second length (420).  The bristles of a second length comprise a first, relatively wide, portion which tapers from a base and a second, relatively narrow, portion which extends from the first portion to the free end (figure 19) and wherein the bristles of a first length do not comprise a first, relatively wide, portion which tapers from a base and a second, relatively narrow, portion which extends from the first portion to the free end (figure 20).
Park teaches all the essential elements of the claimed invention however fails to teach that the bristles of a first length are less than half of the length of the bristles of a second length.  Treeby teaches a brush with a first and second set of bristles (5 and 6).  The first bristles are less than half of the length of the second bristles (page 6, lines 11-12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park so that the first bristles are less than half of the length of the second bristles, as taught by Treeby, to allow for more flexibility in the bristles when in use.  
With regards to claim 52, the bristles are arranged in two or more spaced apart offset rows and the centerlines of the rows are spaced apart such that no part, or substantially no part, of the bristles in one row extends between adjacent bristles in an adjacent row, and/or when viewed perpendicular to the rows, the width of the bristles, or the width of substantially all of the bristles is less than the space between adjacent bristles in an adjacent row, such that no space, or substantially no space between bristles in an adjacent row is occluded (figure 15 a/b).
With regards to claim 53, some of the bristles of the first length are only slightly tapered, or substantially the same thickness along substantially their entire length, from the base to the free end (figure 20).
With regards to claim 54, the bristles of the second length are at least 10mm longer than the bristles of the first length (paragraph 114).  
With regards to claim 55, the proportion of the bristles in the array, or of the brush, are provided with the first and second portions and another proportion are not provided with first and second portions (figure 3 shows that bristles are not mixed together).
With regards to claim 56, there is lateral gap between adjacent bristles and the lateral gap between the adjacent bristles is no more than 1mm (figure 6 shows widths between the free end and base as W5-W8; paragraph 0075 states that the W5>W6>W7>w8; the distance W7 is between .3 and .7mm, therefore it is clear that W8 would be no more than 1mm since W7>W8).
With regards to claim 57, the width of the bristles having first and second portions varies discontinuously between their base and free ends and within the first portion of the bristles, the width of the bristles taper at an angle greater than the angle of taper of a uniformly tapered bristle having the same length and variation in width.  
With regards to claim 60, there are at least three, and no more than 8 rows of at least five bristles (figure 15 a/b).
With regards to claim 61, the bristles are a flexible plastic material.
With regards to claim 62, the bristles of a first length and bristles of a second length have a similar width and/or shape when viewed in the direction perpendicular to the longitudinal axis (figure 15).  
With regards to claim 63, the bristles of a first length and bristles of a second length have a dissimilar width and/or shape when viewed along the longitudinal axis (figure 20).
With regards to claim 64, the bristles of the second length comprise a first, wide portion which tapers from the base and the second narrow portion which extends from the first portion to the free end, wherein the first portion has an elongate transverse cross section (figure 15), wherein the longitudinal axis of the transverse cross section is perpendicular to the longitudinal axis of the brush.  The bristles (20) have an oval cross section that extends perpendicular to the longitudinal axis of the brush.  
With regards to claim 65, bristles of a second length are substantially rigid in the direction transverse to the longitudinal axis of the brush, from the base to at least the height of the free end of the bristles of a first length.
With regards to claims 66-69, Park teaches the method of using the brush in the claims, by brushing at least a section of the hair towards the scalp using the brush and using the bristles of the first and second length to subsequently smooth the backcombed hair (figure 21). 
Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Treeby (WO201601665).
Treeby teaches all the essential elements of the claimed invention however fails to teach that the second portion of the second length bristles being at least 1.5 times as long as the first bristles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second portion of the second length bristles to be at least 1.5 times as long as the first bristles since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device.  A device having the claimed relative dimensions would not perform differently than the prior art device and therefore the claimed device is not patentable.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723